Case 1:19-cv-02173-CJN Document 55 Filed 11/13/20 Page 1 of 1
        Case 1:19-cv-02173-CJN Document 55-1 Filed 11/13/20 Page 1 of 1




                 �nit£h �tat£s @ourt of J\pp£als
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-5360                                                September Term, 2020
                                                                       1 : 19-cv-02173-CJ N
                                                        Filed On: November 13, 2020
Donald J. Trump,

              Appellee

       V.


Committee on Ways and Means, United
States House of Representatives, et al.,

              Appellants

Letitia James, in her official capacity as
Attorney General of New York State and
Michael R. Schmidt, in his official capacity as
Commissioner of the New York State
Department of Taxation and Finance,

              Appellees


                                        ORDER

      Upon consideration of appellants' consent motion to voluntarily dismiss this
appeal, it is

       ORDERED that the motion be granted and this case be dismissed.

       The Clerk is directed to issue the mandate forthwith to the district court.



                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Laura Chipley
                                                          Deputy Clerk
